Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 5 recite an L value of 54 or more and a b value of 2 or more and 10 or less. It is unclear what each of these values represents and the range that each measurement falls within. 
Claim 1 recites a method step of measuring a parameter with a lab color order system and sorting unburned carbon-containing coal ash based on that parameter, and then classifying the coal ash by size with a 45 micrometer sieve. It is unclear how the Lab color order system sorts the unburned carbon-containing coal ash. Additionally, it is unclear which fraction of the material is classified with a 45 micrometer sieve. 
Claim 1 recites the limitation “classifying the unburned carbon-containing coal ash sorted under a condition that a residue on a 45 micrometer sieve of reformed coal ash which has been reformed by classification is 8% by mass or less”. This limitation is unclear for multiple reasons, it is unclear if the condition which has to be satisfied is taking place before or after the classification. Additionally, it is 
Claim 3 recites the limitation “unburned carbon-containing coal ash is classified under a condition that the residue on a 45 micrometer sieve of reformed coal ash which has been reformed by classification is 5% by mass or less”. This limitation renders this claim unclear for multiple reasons, it is unclear if the condition which has to be satisfied is taking place before or after the classification. Additionally, it is unclear if the classifying step is where the 45 micrometer sieve is used or if the sieve is used on coal ash which has already been reformed.
Claim 4 recites a system for reforming carbon-containing coal ash with “a receiving unit that is configured to measure…in a lab color order system and sorts unburned carbon-containing coal ash of which…” this limitation renders the claim unclear. It is unclear how the lab color order system sorts the unburned carbon-containing coal ash. Additionally, claim 4 recites a classifying apparatus. It is unclear which fraction of the sorted unburned carbon-containing coal ash is sorted in the classifying apparatus. 
Claim 4 recites the limitation “under a condition that a residue on a 45 micrometer sieve of reformed coal ash which has been reformed by classification is 8% by mass or less”. It is unclear if the condition which has to be satisfied is taking place before or after the classification. Additionally, it is unclear if the classifying step is where the 45 micrometer sieve is used or if the sieve is used on coal ash which has already been reformed.
Claim 5 recites “the method comprising: the method of claim 1.” Therefore, claim 5 is rejected for the same reasons as claim 1. 
Claim 2 is rejected due to its dependency upon claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al. (US 9067824) in view of Kurokawa (JP 2010168256). The citations from Kurokawa are based off of English translations. Translations to the specification and claims for this reference have been provided. 
Regarding claims 1 and 5, Hansen et al. (US 9067824) teaches a method comprising: classifying the unburned carbon-containing coal ash (fly ash) (Col. 11 lines 45-56) sorted in under a condition that a residue on a 45 micrometer sieve (Col. 11 lines 47-50) of reformed coal ash which has been reformed by classification is 8% by mass or less (Col. 11 lines 47-40). 
Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50), therefore less than 8% by mass remains as residue after classification is complete. 
Hansen et al. lacks teaching a method for reforming unburned carbon-containing coal ash comprising measuring an L value and a b value of unburned carbon-containing coal ash in a Lab color order system and sorting unburned carbon-containing coal ash of which the L value is 54 or more and the b value is 2 or more and 10 or less. However, Hansen et al. does mention “a control module can be configured to receive a series of readings from the online detector and control one or more components of the hydraulic cement fraction manufacturing system and/or the pozzolan fraction manufacturing system to achieve a desired distribution of hydraulic cement particles and/or pozzolan particles and/or a desired chemical characteristic” (Col. 3 lines 47-53).
Kurokawa (JP 2010168256) teaches a method for producing a cement composition comprising measuring an L value and a b value (Paragraph 0020 lines 5-6) of unburned carbon-containing coal ash in a Lab color order system (Paragraph 0020 line 6) and sorting unburned carbon-containing coal ash of 
Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include the method step, prior to classifying, of measuring an L value and a b value of the ash in a lab color order system and sorting the ash based on the results of this measurement as taught by Kurokawa in order to increase the amount of ash which can be added to cement without changing the color tone, and further reducing the amount of waste in landfills. 
Regarding claim 2, Hansen et al. (US 9067824) teaches a method for reforming unburned carbon-containing coal ash wherein the unburned carbon-containing coal ash is unburned carbon-containing coal ash generated at a coal-fired thermal power plant (Col. 20 lines 9-11).
Regarding claim 3, Hansen et al. (US 9067824) teaches a method for reforming unburned carbon-containing coal ash wherein the unburned carbon-containing coal ash is classified under a condition that the residue on a 45 micrometer sieve (Col. 11 lines 47-50) of the reformed coal ash which has been reformed by classification is 5% by mass or less (Col. 11 lines 47-40).
As mentioned in regard to claim 1, Hansen et al. teaches a method wherein the coal ash which is greater than 45 micrometers undergoes further grinding and is re-classified (Col. 11 lines 45-50), therefore less than 5% by mass remains as residue after classification is complete. 
Regarding claim 4, Hansen et al. (US 9067824) teaches a system for reforming unburned carbon-containing coal ash, the system comprising: a receiving unit (Col. 11 lines 42-45); and a classifying apparatus (Col. 11 lines 45-56)  that is configured to classify the unburned carbon-containing coal ash sorted by the receiving unit under a condition that a residue on a 45 micrometer sieve (Col. 11 lines 47-50) of reformed coal ash which has been reformed by classification is 8% by mass or less  (Col. 11 lines 47-40).
Hansen et al. lacks teaching a system for reforming unburned carbon-containing coal ash wherein a receiving unit is configured to measure L value and b value of unburned carbon-containing coal ash in a Lab color order system and sorts unburned carbon-containing coal ash of which the L value is 54 or more and the b value is 2 or more and 10 or less.
Kurokawa (JP 2010168256) teaches a system for reforming unburned carbon-containing coal ash wherein a receiving unit (Paragraph 0020 lines 1-6) is configured to measure L value and b value of unburned carbon-containing coal ash in a Lab color order system (Paragraph 0020 line 6) and sorts unburned carbon-containing coal ash of which the L value is 54 or more (Paragraph 0015 lines 6-7) and the b value is 2 or more and 10 or less (Paragraph 0015 line 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Kurokawa explains the importance of using waste for cement additives instead of disposing of the waste in landfills (Paragraph 0002 lines 2-7). Kurokawa states that the L value and b value are within specific ranges in order to match the color tone of the cement (Paragraph 0004 lines 1-3) and increase the amount of ash which can be added to cement (Paragraph 0008 lines 1-3). 
It would have been obvious to a person having ordinary skill in the art to modify Hansen et al. to include the method step of measuring an L value and a b value of the ash in a lab color order system and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K DEVINE/Examiner, Art Unit 3655   
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655